DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 02/17/2021 with respect to claims 1, 5 – 10, and 12 - 14 have been considered but are moot in view of the new ground(s) of rejection.
 
Applicant has amended the claims to overcome the 112(f) interoperation and the 112(b)/(a) rejections provided in the previous office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 5 – 10, and 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OIKAWA (US PgPub No. 2013/0077957).
Regarding claim 1, OIKAWA teaches an interchangeable lens (figure 1 item 100) that is removably attachable to a camera body (figure 1 item 200), comprising: a lens that drives by receiving a driving force from a first driving member (figure 2 item 212); and circuitry configured to: receive a first clock from the camera body (paragraphs 0007, 0010, 0012, 0014, and 0080 first clock signal; receive a first clock from the camera body); transmit a second clock to the camera body (paragraphs 0007, 0010, 0012, 0014, and 0080 second clock signal; transmit a second clock to the camera body); receive an instruction from the camera body in synchronization with the first clock (paragraphs 0007, 0010, 0012, 0014, and 0080 instruction i.e. BDAT or HREQ along with the first clock signal; receive an instruction from the camera body in synchronization with the first clock); and periodically transmit positional information on the lens in synchronization with the second clock, to the camera body (paragraphs 0007, 0010, 0012, 0014, and 0080 

Regarding claim 14, as mentioned above in the discussion of claim 1, OIKAWA teaches all of the limitations of the parent claim.  Additionally, OIKAWA teaches a diaphragm member that drives by receiving a driving force from a second driving member (paragraph 0043; aperture and aperture drive mechanism); and the circuitry is further configured to transmit a state of the diaphragm member based on the instruction in synchronization with the first clock, to the camera body (paragraphs 0007, 0010, 0012, 0014, and 0080 aperture along with first clock signal; the circuitry is further configured to transmit a state of the diaphragm member based on the instruction in synchronization with the first clock, to the camera body).

Regarding claim 5, as mentioned above in the discussion of claim 14, OIKAWA teaches all of the limitations of the parent claim.  Additionally, OIKAWA teaches wherein: the instruction from the camera body is at least one of an instruction of driving the lens by the first driving member (figure 2 item 212; also, paragraphs 0007, 0010, 0012, 0014, and 0080) or an instruction of driving the diaphragm member by the second driving member (paragraph 0043; aperture and aperture drive mechanism; also, paragraphs 0007, 0010, 0012, 0014, and 0080).

claim 6, as mentioned above in the discussion of claim 1, OIKAWA teaches all of the limitations of the parent claim.  Additionally, OIKAWA teaches a lens detection member that detects a position of the lens (figure 2 item 213), wherein: the positional information detected by the lens detection member is transmitted from the circuitry at the second clock (paragraphs 0040, 0042, 0043, 0107 – 0113, and 0132; the positional information detected by the lens detection member is transmitted from the circuitry at the second clock).

Regarding claim 7, as mentioned above in the discussion of claim 1, OIKAWA teaches all of the limitations of the parent claim.  Additionally, OIKAWA teaches wherein: the lens is driven in an optical axis direction of the interchangeable lens (figure 2 item 210 including lenses which are driven in an optical axis direction; also paragraphs 0040, 0042, 0043, 0107 – 0113, and 0132).

Regarding claim 8, as mentioned above in the discussion of claim 1, OIKAWA teaches all of the limitations of the parent claim.  Additionally, OIKAWA teaches wherein: the lens is driven in a direction intersecting an optical axis of the interchangeable lens (figure 2 item 210 including lenses which driven in a direction intersecting an optical axis; also paragraphs 0040, 0042, 0043, 0107 – 0113, and 0132).

Regarding claim 9, as mentioned above in the discussion of claim 14, OIKAWA teaches all of the limitations of the parent claim.  Additionally, OIKAWA teaches an 

Regarding claim 10, as mentioned above in the discussion of claim 14, OIKAWA teaches all of the limitations of the parent claim.  Additionally, OIKAWA teaches wherein: the diaphragm member is driven in a plane intersecting an optical axis of the interchangeable lens (figure 2 item 210 including lenses which driven in a direction intersecting an optical axis; also paragraphs 0040, 0042, 0043, 0107 – 0113, and 0132).

Regarding claim 12, as mentioned above in the discussion of claim 1, OIKAWA teaches all of the limitations of the parent claim.  Additionally, OIKAWA teaches wherein: the circuitry transmits positional information on the lens and validity of the positional information on the lens, to the camera body (paragraphs 0040, 0042, 0043, 0107 – 0113, and 0132; the circuitry transmits positional information on the lens and validity of the positional information on the lens, to the camera body).

Regarding claim 13, as mentioned above in the discussion of claim 1, OIKAWA teaches all of the limitations of the parent claim.  Additionally, OIKAWA teaches wherein: the circuitry transmits information indicating validity of the positional information on the lens, at a same interval as that of the positional information on the lens (paragraphs 0040, 0042, 0043, 0107 – 0113, and 0132; the circuitry transmits information indicating validity 

Allowable Subject Matter
Claims 2 – 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 2:  “the circuitry transmits information indicating completion of initialization of the lens to the camera body in synchronization with the first clock, if the circuitry receives an instruction of requesting an initialization status from the camera body” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 3 - 4, these claims are also objected to as being dependent from objected claim 2.

The following is a statement of reasons for the indication of allowable subject matter for claim 11:  “the circuitry is configured to receive a first instruction of requesting an initialization status of the lens and the diaphragm member from the camera body, a second instruction of requesting information indicating a position of the diaphragm .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/02/2021